NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted December 21, 2016* 
                              Decided December 22, 2016 
                                             
                                        Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            RICHARD A. POSNER, Circuit Judge 
                             
                            JOEL M. FLAUM, Circuit Judge 
 
No. 16‐1803 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Eastern District of Wisconsin.
                                                  
      v.                                         No. 95‐CR‐135 
                                                  
GREGORY HAYES,                                   Rudolph T. Randa, 
      Defendant‐Appellant.                       Judge. 
 
                                              

                                       O R D E R 

       With about 3 years left on his 26‐year federal prison sentence, Gregory Hayes 
asked the district court to modify the conditions of his impending supervised‐release 




                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1803                                                                               Page 2 
 
term. The court treated his request as a motion under 18 U.S.C. § 3583(e)(2),1  denied it 
as premature, and invited him to refile three months before his release date. We affirm.   
             
            In his motion Hayes argued that the sentencing judge (1) failed to justify the 
conditions using the factors in 18 U.S.C. § 3553(a), and (2) imposed “many” conditions 
that were vague or overbroad. He pointed to only one as vague—the condition that 
barred him from associating or communicating with any member, associate member, or 
prospective member of a gang. The district court denied the motion without prejudice. 
Hayes’s failure‐to‐justify argument, the court concluded, was not authorized by 
§ 3583(e)(2) because it was a late challenge based on an asserted procedural error from 
the time of sentencing. As for his vagueness argument, the district court acknowledged 
that the term “associating” needed clarification after United States v. Kappes, 782 F.3d 828 
(7th Cir. 2015), but pointed out that Hayes still faced three years in prison and didn’t 
specify the other conditions that he challenged. The court invited him to refile the 
motion three months before his release date. 
             
            On appeal Hayes contends that a full resentencing is necessary because several of 
his conditions are overly vague. But correcting vague conditions under § 3583(e)(2) 
would require only remand for clarification. See United States v. Bickart, 825 F.3d 832, 
842 (7th Cir. 2016); United States v. Purham, 795 F.3d 761, 768 (7th Cir. 2015). 
             
            He also contends that refusing to “correct” the conditions upon his motion was 
error because § 3583(e)(2) allows district judges to modify conditions of release at any 
time. We disagree. Although judges have authority to adjust supervised‐release 
conditions at any time, this does not mean that a judge must revise them whenever 
prisoners ask. United States v. Williams, 840 F.3d 865, 865 (7th Cir. 2016) (upholding 
determination that modification request 14 years before release was premature). 
Governing law and circumstances sometimes change during incarceration, so judges 
may require prisoners to make challenges all at once “in the year or so before 
release.” See id.; United States v. Myers, 426 F.3d 117, 129–30 (2d Cir. 2005); see also 
United States v. Siegel, 753 F.3d 705, 717 (7th Cir. 2014) (noting that “best practices” 
                                                 
            1  Section 3583(e)(2) provides that courts may, after considering certain factors in 

18 U.S.C. § 3553(a), “modify, reduce, or enlarge the conditions of supervised release, at 
any time prior to the expiration or termination of the term of supervised release, 
pursuant to the provisions of the Federal Rules of Criminal Procedure relating to the 
modification of probation and the provisions applicable to the initial setting of the terms 
and conditions of post‐release supervision.”   
No. 16‐1803                                                                         Page 3 
 
commend considering modifications on the “eve” of release). In this case Hayes 
explained some but not all of his substantive challenges and still had three years to 
serve in prison. The district court acted within its discretion by denying his request and 
allowing him to refile a single motion to be resolved before his release. And to the 
extent that Hayes now challenges other conditions on vagueness grounds, those 
arguments are similarly premature.   
        
                                                                               AFFIRMED.